Citation Nr: 0738824	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-44 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served in the Kansas Army National Guard, 
including periods of active duty from February 1964 to August 
1964, and from May 1968 to November 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied service connection for bilateral hearing 
loss.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  He contends that he developed hearing loss as a result 
of his exposure to acoustic trauma during active service.  He 
claims that he has had hearing loss since his separation from 
service.  

The veteran's service medical records confirm his exposure to 
acoustic trauma.  For example, in October 1968, the veteran 
sought treatment for aching in his ears and temporary partial 
deafness after exposure to loud noises.  The examiner noted 
that the veteran had "increasing symptoms from acoustic 
trauma," and requested an audiogram, which did not show a 
hearing loss disability for VA compensation purposes.  See 
38 C.F.R. § 3.385 (2007).  

At his November 1968 military separation medical examination, 
the veteran reported hearing loss.  Audiometric testing 
showed that the veteran's right ear pure tone thresholds were 
15, 10, 15, and 15 decibels at 500, 1,000, 2,000, and 4,000 
hertz, respectively.  Left ear pure tone thresholds were 10, 
10, 10, and 15 decibels at the same tested frequencies.

The post-service medical evidence includes recent VA clinical 
records documenting that the veteran currently has a hearing 
loss disability and has been fitted with hearing aids.  

The RO has denied the veteran's claim on the basis that his 
hearing acuity was normal at the time of his separation from 
service.  The Board notes, however, that even if a veteran 
does not have hearing loss during the time of active duty, 
such does not prohibit service connection.  Hensley v. Brown, 
5 Vet. App. 155, 159-60 (1993).  Rather, service connection 
may still be established if a veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385, and the evidence links current 
hearing loss with service.  Id. at 158; see also 38 C.F.R. § 
3.303(d).

In this case, although the record contains evidence of a 
current hearing loss disability meeting the criteria of 
section 3.385; evidence of in-service noise exposure; and the 
veteran's statements of continuous hearing loss 
symptomatology since service, the veteran has not yet been 
afforded a VA medical examination in connection with his 
claim.  Given the evidence of record, the Board finds that a 
VA  medical examination is necessary to ascertain the  
relationship between any current hearing loss and acoustic 
trauma during military service.  38 C.F.R. §  3.159(c)(4) 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Additionally, a review of the record indicates that in 
November 2003, the RO provided the veteran with a 
notification letter outlining the evidence necessary to 
substantiate the claim currently on appeal.  Since that time, 
however, the U.S. Court of Appeals for Veterans Claims has 
issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet issued a 
letter complying with these additional requirements.  Thus, a 
remand is necessary.




Accordingly, the case is REMANDED for the following:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
bilateral hearing loss.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current hearing loss is causally related 
to the veteran's active service or any 
incident therein.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



